Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 3/3/2022 in which claims 2, 9 and 20 are cancelled and claims 1, 3, 17 and 18 are amended to change the scope and breadth of the claims.  No claims are newly added. 
The terminal disclaimer filed on 3/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 17256889, 17256854, 17256807, 17256738 or 17256950, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1, 3-8, 10-13, 16-19, 21 and 22 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2019/093778, filed on 6/28/2019.  The instant application claims foreign priority to CN 201810721327.6 filed on 6/29/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 12/29/2020. It is noted that the certified copy of the foreign priority document,  accompanied by an English translation and statement of translation accuracy, has been made of record on 3/3/2022, which perfects foreign priority. Hence, the effective filing date of the instant application is 6/29/2018.

Withdrawn Rejections
All rejection(s) of record for claim(s) 2, 9 and 20 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 3/3/2022, with respect to the rejection of:
Claims 1, 3-8, 10-12, 13, 16-19, 21 and 22 under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US 2020/0385417, filed 12/27/2017);
Claims 1 and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Carb. Poly., 2004); and
Claims 1, 13 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. (CN 106344592 A, Jan 2017), or in the alternative over Geng et al. (CN 106344593 A, Jan 2017), or in the alternative over Geng et al. (CN 106344594 A, Jan 2017), or in the alternative over Geng et al. (CN 106344595 A, Jan 2017), has been fully considered and is persuasive.  None of the cited references discloses an oligosaccharide composition where the oligosaccharide comprises guluronic acid. The rejections are hereby withdrawn.
Applicant’s amendment, filed on 3/3/2022, with respect to the rejection of claims 1, 5-8, 12, 13, 16, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 8,835,403; 2014) in view of Jiang et al. (Acta Pharm. Sinica, 2013), Azm et al. (Am. J. Alz. Dis. Oth. Dem., 2017) and Yang et al. (Carb. Poly., 2004), has been fully considered and is persuasive.  The combined prior art does not teach an oligosaccharide composition where the oligosaccharide comprises guluronic acid. Moreover, the combined prior art does not teach an oligosaccharide meeting the instant withdrawn.
Applicant’s response with respect to the provisional rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending applications 16474928, has been fully considered and is persuasive. The copending application does not claim an oligosaccharide composition where the oligosaccharide comprises guluronic acid. The rejections are hereby withdrawn.
Applicant’s response with respect to the provisional rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending applications 17256889, 17256854, 17256807, 17256738 and 17256950, has been fully considered and is persuasive. The terminal disclaimer filed on 3/3/2022 is sufficient to overcome the provisional non-statutory double patenting rejection. The rejections are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-8, 10-13, 16-19, 21 and 22 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and its dependent claims are indefinite due to the recitation, “An oligosaccharic diacid composition” comprising a compound of formula (IV). However, 

Response to Arguments
Applicants’ arguments with respect to the rejection for indefiniteness, have been fully considered but they are not persuasive. 
Applicant argues that the compound of formula (IV) depicts a structure with a first saccharide in closed ring form and an oxidized open ring form of a second saccharide, such that even in the scenario where n=1, formula (IV) comprises two monosaccharides, which satisfies the preamble reciting an “oligosaccharic diacid”. Applicants’ argument is not persuasive because, the oxidation of a monosaccharide into a dicarboxylic acid results in the oxidized structure being incapable of reversibly transforming between closed ring and open ring forms of a saccharide. In effect, the oxidation results in the dicarboxylic acid structure no longer being classified as a saccharide. Hence, in order for the structure of formula (IV) to satisfy the requirement of the preamble that the composition comprises an oligosaccharide, the variable n must be at least 2.
The rejection is still deemed proper and is maintained.

Claim Rejections - 35 USC § 112—Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):


Claims 10 and 11 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 10 and 11 recite a percentage for decasaccharides. However, base claim 1 limits the oligosaccharides to those where n=1-9 which does not include decasaccharides. Hence, claims 10 and 11 are of a broader scope than base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicants’ arguments with respect to the rejection for failing to further limit an independent claim, have been fully considered but they are not persuasive. 
Applicant argues that the compound of formula (IV) depicts a structure with a first saccharide in closed ring form and an oxidized open ring form of a second saccharide, where the first saccharide may contain from 1-9 monosaccharide repeats. Thus, a situation where n=9, in combination with the second saccharide satisfies the limitation of the compound being a decasaccharide. Applicants’ argument is not persuasive because, the oxidation of a monosaccharide into a dicarboxylic acid results in the oxidized structure being incapable of reversibly transforming between closed ring and open ring forms of a saccharide. In effect, the oxidation results in the dicarboxylic acid structure no longer being classified as a saccharide. Hence, the purported second 
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623